Exhibit 10.2

Addendum No. 1 to

MASTER AGREEMENT

(hereinafter “Agreement”) dated the 4th day of April, 2006 by and between Tower
Group, Inc., a Delaware corporation (“TGI”), Tower Insurance Company of New York
(“TICNY”), a New York Corporation, and Tower National Insurance Company (“TNIC”)
a Massachusetts corporation, (collectively “Tower”) and CastlePoint Holdings,
Ltd. (“CPH”), a Bermuda exempted corporation, and CastlePoint Management Corp.,
(“CPM”), a Delaware corporation (collectively “CastlePoint”). Together TGI and
CPH are referred to as the “Parties”.

RECITALS

Whereas, TGI and CPH have concluded that it is in their best interests to
prepare an addendum number 1 (“Addendum”) to the Agreement to provide:

A.                                           a revision to each of the
applicable existing and proposed intercompany agreements to make TICNY the sole
TGI owned company that is a participant to the various pooling and reinsurance
agreements, in view of Tower’s planned acquisition of additional operating
companies; and

B.                                             clarification on the Parties’
intentions regarding mutual annual termination provisions added, at the
recommendation of the New York Insurance Department, to the three quota share
reinsurance agreements between TICNY, TNIC and CastlePoint Reinsurance Company,
Ltd. (“CPRe”) after the Agreement was executed April 4, 2006; and


--------------------------------------------------------------------------------


C.                                             an adjustment to the amount ceded
under the Brokerage Business Quota Share Reinsurance Agreement, and revised
procedures surrounding how the amount reinsured under this agreement is
adjusted; and

D.                                            adjustments to the Traditional
Program Business Quota Share Reinsurance Agreement to eliminate the provision
for a sliding ceding commission based on loss ratio and replace it with a
sharing of expenses and losses, revise the amount of business that may be ceded
and the amount of business that will be ceded by Tower to CPRe, and revise
procedures surrounding how the amount reinsured under this agreement is adjusted
and allow for the termination of the Traditional Program Business Quota Share
Reinsurance Agreement when the Traditional Program Business pool is operational;
and

E.                                              an acknowledgement that the
three pooling agreements initially contemplated by the Agreement will, at the
recommendation of the New York Insurance Department, be separated and
reconstituted as (i) three pooling agreements and (ii) three pool management
agreements; and

F.                                              (i) elimination from the
Traditional Program Business Pool Management Agreement and Specialty Program
Business Pool Management Agreements the provision for a sliding ceding
commission based on loss ratio and its replacement with a sharing of expenses
and losses, (ii) making CastlePoint the manager of the Traditional Program
Business pool and adjusting Tower’s participation and range of participation in
the Traditional Program Business Pooling Agreement, adjusting Tower’s
participation in the Brokerage Business Pooling Agreement, and adjusting Tower’s
range of participation in the Specialty Program Business Pooling Agreement,

2


--------------------------------------------------------------------------------


and (iii) providing different treatment of catastrophe costs beginning April 1,
2007 under the Brokerage Business Pooling Agreement; and

G.                                             revised procedures surrounding
how the pooling shares under the pooling agreements are adjusted; and

H.                                            clarification on the Parties
intentions regarding termination provisions added, at the recommendation of the
New York Insurance Department, to the three pooling agreements between TICNY,
TNIC and CastlePoint Insurance Company. (“CPIC”) after the Agreement was
executed April 4, 2006; and

I.                                                 acknowledgement that the
Program Management Agreements attached to the Agreement will, at the request of
the New York Insurance Department, be separated into (i) a Program Management
Agreement between CPM and TICNY, and (ii) a Program Management Agreement between
CPM and TNIC, and that CPM (or CPIC) will be the manager of the Traditional
Program Business as well as the Specialty Program Business and Insurance Risk
Sharing Business; and

J.                                                clarification on the Parties
intentions regarding termination provisions added, at the recommendation of the
New York Insurance Department, to the Program Management Agreements between
TICNY, TNIC and CPM after the Agreement was executed April 4, 2006; and

K.                                            Revision of the Service and
Expense Sharing Agreement to reflect the recommendations of the New York
Insurance Department; and

L.                                              Extension of the terms of the
Master Agreement and other intercompany agreements for an extra year, making the
terms four years in total, or action consistent therewith; and

3


--------------------------------------------------------------------------------


M.                                         Creation of an obligation of TGI to
cause its soon-to-be or newlyacquired subsidiaries to provide a right of first
refusal to enter into a loss portfolio transfer with CastlePoint Re, if TGI
decides to effectuate a loss portfolio transfer for the reserves of such
subsidiaries, upon mutually acceptable market competitive terms.

Now therefore, in consideration of the foregoing, of the mutual covenants and
undertakings as set forth below, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Parties hereby
agree as follows:

1.                       That TICNY shall be the only TGI company that is a
party to the intercompany quota share reinsurance and pooling agreements between
Tower and CastlePoint, in view of Tower’s planned acquisition of additional
operating companies. However, it is the intention of the parties that this
modification should not effect the financial results Tower and CastlePoint that
were contemplated prior to this change and, to that end, Tower shall create and
enter into pooling agreement(s) between all of the TGI insurance companies with
TICNY as the assuming and retroceeding insurer among the TGI companies of all
property and casualty insurance written by the TGI companies, and that TICNY
becomes the sole TGI company participating in the Brokerage Business, Specialty
Program Business and Insurance Risk Sharing Business, and Traditional Program
Business quota share reinsurance agreements and in the Brokerage Business,
Traditional Program Business, and Specialty Program Business pooling agreements
between Tower and CastlePoint, with the result that the same percentage of
premium,

4


--------------------------------------------------------------------------------


expenses, and losses as previously contemplated by the Parties under the pooling
and quota share agreements will be ceded to CastlePoint. See Exhibits 1, 2, 3,
4, 5, & 6 attached.

2.                                       That notwithstanding the inclusion of
the annual mutual termination provisions in the Amended and Restated Brokerage
Business Quota Share Reinsurance Agreement, the Amended and Restated Specialty
Program Business and Insurance Risk Sharing Business Quota Share Reinsurance
Agreement and the Amended and Restated Traditional Program Business Quota Share
Reinsurance Agreement (collectively the “Amended and Restated Quota Share
Agreements”) all of which were executed August 30, 2006, neither TGI nor CPH
will cause or permit TICNY or CPRe, respectively, to exercise the annual right
to terminate the agreement that each now has under the Amended and Restated
Quota Share Agreements.  The foregoing shall not be understood to prohibit each
of TICNY or CPRe, as parties to the Amended and Restated Quota Share Agreements,
from exercising any other termination right that it might possess under the
Amended and Restated Quota Share Agreements.

3.                                       That, as of July 1, 2006, the amount
ceded by the Company (as defined in the agreement) under the Brokerage Business
Quota Share Reinsurance Agreement is 40%, and that the amount ceded may be
adjusted upon not less than thirty (30) days prior written notice to the
Reinsurer (as defined in the agreement), unless such notice is waived by the
Reinsurer, and provided, however, that the Company and the Reinsurer may agree
to change the Reinsurer’s quota share

5


--------------------------------------------------------------------------------


participation as of any calendar quarter, with all such changes being affixed to
the Agreement. See Exhibit 1 attached.

4.                                     That (a) as of July 1, 2006, the sliding
scale ceding commission in the Traditional Program Business Quota Share
Reinsurance Agreement will be deleted from that agreement to be replaced by a
sharing of expenses and losses based on the amounts ceded and assumed by CPRe
and Tower, with such expenses being deemed to be 30% of premiums, (b) as of July
1, 2006, the Traditional Program Business Quota Share Reinsurance Agreement will
be amended to provide for Tower to be able to cede between 50% and 75% to CPRe,
(c) as of July 1, 2006, the amount ceded by Tower under the Traditional Program
Business Quota Share Reinsurance Agreement will be 50%, (d) the amount ceded may
be adjusted upon not less than thirty (30) days prior written notice to the
Reinsurer, unless such notice is waived by the Reinsurer, and provided, however,
that the Company and the Reinsurer may agree to change the Reinsurer’s quota
share participation as of any calendar quarter, with all such changes being
affixed to the Agreement, and (e) it is the intention of the Parties that the
Traditional Program Business Quota Share Reinsurance Agreement be terminated
when the Traditional Program Business Pooling Agreement is operational. See
Exhibit 3 attached.

5.                                     That (a) the Brokerage Business Pooling
Agreement as originally drafted and attached to the Agreement will be separated
and reconstituted into two separate agreements entitled: (i) the Brokerage
Business Pooling Agreement and (ii) the Brokerage Business Pool Management
Agreement; (b) the Specialty

6


--------------------------------------------------------------------------------


Program Business Pooling Agreement as originally drafted and attached to the
Agreement will be separated into two separate agreements entitled (i) the
Specialty Program Business Pooling Agreement and (ii) the Specialty Program
Business Pool Management Agreement; and (c) the Traditional Program Business
Pooling Agreement as originally drafted and attached to the Agreement will be
separated into two separate agreements entitled (i) the Traditional Program
Business Pooling Agreement and (ii) the Traditional Program Business Pool
Management Agreement; and that all agreements shall contain modifications
recommended by the New York Insurance Department. See Exhibits 4, 5, 6, 7, 8 & 9
attached.

6.                                       That the sliding scale management fee
based on loss ratio found in the initial Specialty Program Business Pooling
Agreement and in the Traditional Program Business Pooling Agreement will not be
included in either of the Traditional Program Business Pool Management Agreement
or in the Specialty Program Business Pool Management Agreement when those
agreements are executed pursuant to paragraph 5 above, and instead will be
replaced by a sharing of expenses and losses based on the amounts ceded and
assumed by CPIC and Tower, with the expenses being deemed to be 30%; and that
Article IV of the Brokerage Business Pooling Agreement shall read as follows:

ARTICLE IV                          Reinsurance


TICNY, AS POOL MANAGER, SHALL NEGOTIATE, OBTAIN AND MAINTAIN SUCH POOL
REINSURANCE AS IT DEEMS APPROPRIATE WITH RESPECT TO THE LIABILITIES OF THE
BROKERAGE BUSINESS POOL, WHICH REINSURANCE SHALL INURE TO THE BENEFIT OF THE
PARTICIPATING COMPANIES ACCORDING TO THEIR RESPECTIVE POOLING PERCENTAGES.

7


--------------------------------------------------------------------------------



TICNY SHALL PURCHASE PROPERTY AND CASUALTY EXCESS OF LOSS REINSURANCE AND
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE FROM THIRD PARTY REINSURERS TO
PROTECT THE NET EXPOSURE OF THE PARTICIPATING COMPANIES. THE PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE PURCHASED BY TICNY MAY PROVIDE FOR UP TO
APPROXIMATELY 10% OF THE COMBINED SURPLUS OF TOWER AND CPIC TO BE RETAINED BY
THE POOL PRIOR TO REINSURANCE BY THIRD PARTY REINSURANCE COMPANIES (“POOLED
RETENTION”). CASTLEPOINT ALSO SHALL HAVE THE RIGHT, IN ITS DISCRETION, TO
REQUIRE TICNY TO INCREASE THE POOLED RETENTION BY AN ADDITIONAL AMOUNT OF UP TO
10% OF THE SURPLUS OF CASTLEPOINT REINSURANCE COMPANY LTD. (“CPRE”), WITH SUCH
ADDITIONAL REINSURANCE TO BE PURCHASED FROM CPRE.


FOR THE PERIOD BEGINNING APRIL 1, 2006 AND ENDING MARCH 31, 2007, THE PREMIUMS
POOLED SHALL NOT BE REDUCED BY TICNY’S PROPERTY CATASTROPHE PREMIUMS CEDED AND
THE LOSSES POOLED SHALL INCLUDE TICNY’S PROPERTY CATASTROPHE ACTUAL INCURRED
LOSSES UP TO A MAXIMUM OF $15,000,000 TIMES CPIC’S POOLING PERCENTAGE.  FOR THE
PERIOD BEGINNING APRIL 1, 2007 THE AMOUNT OF PROPERTY CATASTROPHE PREMIUMS CEDED
THAT WILL BE PAID BY CPIC SHALL BE THE TOTAL AMOUNT OF PROPERTY CATASTROPHE
PREMIUMS CEDED BY THE BROKERAGE POOL TIMES CPIC’S POOLING PERCENTAGE.  FOR THE
PERIOD BEGINNING APRIL 1, 2007, THE AMOUNT OF PROPERTY CATASTROPHE LOSSES
INCURRED THAT WILL BE PAID BY CPIC SHALL BE THE TOTAL AMOUNT OF PROPERTY
CATASTROPHE LOSSES ACTUALLY INCURRED WITHIN THE PROPERTY CATASTROPHE DEDUCTIBLE
FOR THE BROKERAGE POOL TIMES CPIC’S POOLING PERCENTAGE.  THE TOTAL AMOUNT OF
PROPERTY CATASTROPHE PREMIUMS CEDED AND THE TOTAL AMOUNT OF PROPERTY CATASTROPHE
INCURRED LOSSES PAID BY TICNY SHALL BE THE TOTAL AMOUNT OF PROPERTY CATASTROPHE
PREMIUMS CEDED AND INCURRED LOSSES FOR THE TOTAL BROKERAGE POOL LESS THE AMOUNTS
PAID BY CPIC AS DEFINED ABOVE.

8


--------------------------------------------------------------------------------



IN ADDITION, THE BROKERAGE BUSINESS QUOTA SHARE REINSURANCE AGREEMENT SHALL BE
AMENDED TO PROVIDE THAT FOR THE PERIOD BEGINNING APRIL 1, 2007, TO THE EXTENT
THAT THE TOTAL AMOUNT CEDED TO CPRE AND POOLED WITH CPIC EXCEEDS 43.75% OF
TICNY’S BROKERAGE BUSINESS PREMIUMS, THE AMOUNT OF PROPERTY CATASTROPHE PREMIUMS
CEDED THAT WILL BE PAID BY CPRE SHALL BE 30% OR THE TOTAL AMOUNT, WHICHEVER IS
LESSER, OF PROPERTY CATASTROPHE PREMIUMS CEDED BY THE BROKERAGE POOL LESS THE
AMOUNT PAID BY CPIC UNDER THE BROKERAGE BUSINESS POOLING AGREEMENT, AND, FOR THE
PERIOD BEGINNING APRIL 1, 2007, TO THE EXTENT THAT THE TOTAL AMOUNT CEDED TO
CPRE AND POOLED WITH CPIC EXCEEDS 43.75% OF TICNY’S BROKERAGE BUSINESS PREMIUMS,
THE AMOUNT OF PROPERTY CATASTROPHE LOSSES INCURRED THAT WILL BE PAID BY CPRE
SHALL BE 30% OR THE TOTAL AMOUNT, WHICHEVER IS LESSER, OF PROPERTY CATASTROPHE
LOSSES ACTUALLY INCURRED WITHIN THE PROPERTY CATASTROPHE DEDUCTIBLE FOR THE
BROKERAGE POOL LESS THE AMOUNT PAID BY CPIC UNDER THE BROKERAGE BUSINESS POOLING
AGREEMENT.  SEE EXHIBITS 4, 8 & 9 ATTACHED.

7.                                       That: (a) Tower has the right to
unilaterally adjust its percentage participation in the Brokerage Business
Pooling Agreement between a minimum participation of 55% and a maximum
participation of 75%, provided, however, that Tower’s maximum participation may
be as high as 85% if all parties affirmatively assent to such higher figure; (b)
that Tower’s combined participation in the Specialty Program Business Pooling
Agreement is initially 15% with a minimum of 15% and a maximum of 50%; and (c)
that Tower’s combined participation in the Traditional Program Business Pooling
Agreement is initially 50% with a minimum participation of 15% and a maximum
participation of 50%; (d) that the pool participations in all pools may be
adjusted by the Pool Manager

9


--------------------------------------------------------------------------------


upon not less than thirty (30) days prior written notice to the other
Participating Companies, unless such notice is waived by the other Participating
Companies, and provided, however, that the Pool Manager and the other
Participating Companies may agree to change the pool participations as of any
calendar quarter, with all such changes being affixed to the applicable
Agreement; and (e) that the initial pooling percentage of TICNY in the Brokerage
Business Pooling Agreement commencing January 1, 2007 is 85%. See Exhibits 4, 5
& 6 attached.

8.                                     That, notwithstanding the inclusion of
the right of immediate mutual termination and unilateral termination at the end
of a quarter upon 60 days’ notice as provided in the Amended and Restated
Brokerage Business Pooling Agreement, the Amended and Restated Traditional
Program Business Pooling Agreement and the Amended and Restated Specialty
Program Business Pooling Agreement (collectively the “Amended and Restated
Pooling Agreements”), neither TGI nor CPH will cause or permit TICNY or CPIC,
respectively, to exercise the right of immediate mutual termination of the
agreements or the right that each has to unilaterally terminate an agreement as
of the end of the quarter upon 60 days notice that each now has under the
Amended and Restated Pooling Agreements. The foregoing shall not be understood
to prohibit each of TICNY or CPIC, as parties to the Amended and Restated
Pooling Agreements, from exercising any other termination right that it might
possess under the Amended and Restated Pooling Agreements.

9.                                     That the Program Management Agreement as
originally attached to the Agreement will, at the request of the New York
Insurance Department, be

10


--------------------------------------------------------------------------------


separated into an agreement between CPM and TICNY and an agreement between CPM
and TNIC, and that CPM will be the manager under both agreements of the
Traditional Program Business as well as the Specialty Program Business and
Insurance Risk Sharing Business, and that the agreements shall contain further
modifications as recommended by the New York Insurance Department. See
Exhibits10 & 11 attached.

10.                               That, notwithstanding the inclusion of the
right of unilateral termination upon 60 days notice in the Program Management
Agreements, neither TGI nor CPH will cause or permit TICNY and TNIC or CPM,
respectively, to exercise the right that each has to unilaterally terminate an
agreement upon 60 days notice that each has under the Amended and Restated
Program Management Agreements. The foregoing shall not be understood to prohibit
TICNY, TNIC or CPM, as parties to the Amended and Restated Program Management
Agreements from exercising any other termination right that each might possess
under the Amended and Restated Program Management Agreements.

11.                               That the Service and Expense Agreement be
reconstituted into as many separate agreements are necessary to receive approval
from the applicable regulatory authorities. See Exhibits 12 & 13 attached.

12.                                 That the Parties intend for the Master
Agreement to be effective for an additional year (making four years in total)
and the Parties shall cause their subsidiaries to recognize that it is the
Parties intention to have the Master Agreement be effective for an additional
year and shall cause their subsidiaries (i) to not exercise the rights of
immediate termination, as set forth above, and (ii) to

11


--------------------------------------------------------------------------------


take all necessary and reasonable action to give force and effect to the intent
and purposes of the Master Agreement for the additional year.

13.                                 That if TGI is acquiring any new operating
companies and desires to cause these subsidiaries to effectuate a loss portfolio
transfer of existing reserves, TGI will provide to, and cause its new
subsidiaries to offer to, CPRe, or such other subsidiary of CastlePoint that may
assume such loss transfer, a right of first refusal to be the assuming company
of such loss portfolio transfer on mutually acceptable competitive market terms.

14.                               Miscellaneous.

A.                Except as otherwise specifically addressed in this Addendum,
all other provisions of the Agreement shall remain in full force and effect
without modification thereto, but interpreted consistently with the provisions
of this Addendum.

B.      This Addendum may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

C.                  This Addendum and all actions arising out of or in
connection with this Addendum shall be governed by and construed according to
the laws of the State of New York, exclusive of the rules with respect to
conflict of laws.

[Signature Page Follows]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, TGI and CPH have caused this Addendum to be executed by
their respective undersigned officers, each thereunto duly authorized.

Tower Group, Inc.

 

 

 

 

 

By

 /s/ Francis M. Colalucci

 

 

 

Name: Francis M. Colalucci

 

 

Title: Senior Vice President and

 

 

         Chief Financial Officer

 

 

Date: January 11, 2007

 

 

 

 

 

CastlePoint Holdings, Ltd

 

 

 

 

 

By

 /s/ Joel S. Weiner

 

 

 

Name: Joel S. Weiner

 

 

Title: Senior Vice President and

 

 

          Chief Financial Officer

 

 

Date: January 11, 2007

 

13


--------------------------------------------------------------------------------